EXHIBIT 32.1 Certification of Principal Financial Officer As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of I, Stephen T. Wills, Executive Vice President and Chief Financial Officer of Palatin Technologies, Inc., hereby certify, to my knowledge, that the quarterly report on Form 10-Q for the period ended December 31, 2009 of Palatin Technologies, Inc. (the “Form 10-Q”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Palatin Technologies, Inc. Dated: February 12, 2010 /s/ Stephen T. Wills Stephen T. Wills, Executive Vice President and Chief Financial Officer (Principal Financial Officer)
